 

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON

AT SEATTLE
UNITED STATES OF AMERICA, Case No. 19-071-JLR
Plaintiff
y. {PROPOSED} ORDER CONTINUING
TRIAL
ITERANCE ROY HOWARD,
Defendant

 

 

 

 

This matter comes before the Court on Defendant Howard’s’ unopposed motion to continue
the trial date now set for December 30, 2019. Mr. Howard has executed a speedy trial waiver up to
and including June 30, 2020. Having considered the motion and speedy trial waivers, the Court
FINDS:

1. Taking into account the exercise of due diligence, a failure to grant a continuance in this
case would deny defense counsel reasonable time necessary for effective preparation due to counsel’s
need for more time to review the evidence, consider possible defenses, gather evidence material to .

the defense, and as well as counsel’s trial schedule; as set forth in 18 U.S.C. § 3161(h)(7)(B)(iv);

2. Failure to grant a continuance would likely result in the miscarriage of justice, as set forth

in 18 U.S.C. § 3161(h)(7)(B)G);

[PROPOSED] ORDER CONTINUING TRIAL - 1
CAMIEL & CHANBY, P.S

520 PIKE STREET, SUITH 2500

SEATTLE, WA 9810)

PETER A. CAMIEL (206) 624-155]

CATHERINE A. CHANEY (206) 343-7649

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

| the best interests of the public and Defendants in any speedier trial, as set forth in 18 U.S.C. §

3. The additional time requested is a reasonable period of delay, as Defendant requested more
time to prepare for trial, investigate the matter, review additional new discovery, gather evidence -
material to the defense, and consider possible defenses; and

4. The ends of justice will best be served by a continuance, and the ends of justice outweigh

3161h)(7)(A);

5, Mr. Howard has executed a valid speedy trial waiver through June 30, 2020;

6. The additional time requested between the current trial date of December 30, 2019, and the}
new trial date is necessary to provide defense counsel reasonable time to prepare for trial considering
counsel’s schedule and all of the facts set forth above.

For the foregoing reasons, Defendant Howard’s unopposed motion to continue the trial date
is GRANTED, It is therefore ORDERED that the trial date be CONTINUED from December 30,
2019 to A pri | (y _, 2020, and that the time between the date of this order and the new trial date
is excludable time under the Speedy Trial Act, pursuant to 18 U.S.C. §§ 3161(h)(7)(A),
3161(h)(7)(BY\ii), and 3161(h)(7)(B)Giv). Any pretrial motions shall be filed no later than the Zay
of Febuae , 2020,

Ma.
Dated this % day of November, 2019,

    

CLAS

United States District Court Judge

[PROPOSED] ORDER CONTINUING TRIAL - 2
CAMIEL & CHANEY, P.S

520 PIKE STREET, SUITE 2500

SEATTLE, WA 98101

PETER A. CAMIEL (2063 624-1551

CATHERINE A, CHANEY (206) 343-7649

 

 

 

 
